UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
ADAM DANIEL ROICE,
                                               9:15-cv-26
                        Plaintiff,             (GLS/DJS)

                 v.

THE COUNTY OF FULTON et al.,

                   Defendants.
________________________________
APPEARANCES:                     OF COUNSEL:

FOR THE PLAINTIFF:
Law Offices of Elmer Robert Keach,   ELMER R. KEACH, III, ESQ.
III, P.C.                            MARIA K. DYSON, ESQ.
One Pine West Plaza - Suite 109
Albany, NY 12205

FOR THE DEFENDANTS:
The County of Fulton, Tina Atty,
Jenna Graham, Thomas Lorey
Burke, Scolamiero Law Firm           JEFFREY E. HURD, ESQ.
7 Washington Square                  THOMAS A. CULLEN, ESQ.
Albany, NY 12205

Amy Gagne
O’Connor, O’Connor Law Firm          ANNE M. HURLEY, ESQ.
20 Corporate Woods Boulevard
Albany, NY 12211

Gary L. Sharpe
Senior District Judge
                  MEMORANDUM-DECISION AND ORDER

                                I. Introduction

      Plaintiff Adam Daniel Roice commenced this action, which includes

claims under 42 U.S.C. § 1983 and state law, against defendants Fulton

County, Amy Gagne, Tina Atty, Jenna Graham, and Thomas Lorey.

(Compl., Dkt. No. 1.) Roice alleges that defendants, in connection with his

pretrial detention at the Fulton County Correctional Facility (FCCF), were

deliberately indifferent to his serious medical needs in violation of the

Fourteenth Amendment, implemented unconstitutional policies and

practices, committed various forms of negligence, and inflicted emotional

distress. (Id. ¶¶ 28-52.) Pending is Gagne’s motion for summary

judgment, (Dkt. No. 62), and the remaining defendants’ (hereinafter

“County defendants”) motion for summary judgment, (Dkt. No. 66). For the

reasons that follow, both motions are granted.

                               II. Background

A.    Facts1

      From March to May 2014, Roice was incarcerated, as a pretrial


      1
          Unless otherwise noted, the facts are not in dispute.
                                       2
detainee, at FCCF for charges of attempted arson in the second degree

and petit larceny. (Gagne’s Statement of Material Facts (SMF) ¶ 1, Dkt.

No. 62, Attach. 16; Dkt. No. 88, Attach. 13.) When he arrived at FCCF,

Roice was told how to fill out a request form if he wanted to be seen for a

medical issue. (County Defs.’ SMF ¶ 4, Dkt. No. 66, Attach. 3.) During his

incarceration, Roice filled out such forms and was seen by nurses in the

medical unit. (Id. ¶ 5.) He also received medication twice a day from a

nurse and was able to speak with the nurse as to any complaints that he

had. (Id.) At various times, Roice was seen by Atty and Graham, two

registered nurses at FCCF. (Id. ¶ 6.) Roice was also seen by Gagne, a

nurse practitioner working at FCCF pursuant to her employment at Eastern

Medical Support. (Id. ¶ 7; Gagne’s SMF ¶¶ 2-3.)

     During Roice’s incarceration, Gagne treated him for various medical

issues. She conducted the initial medical assessment of Roice on March

21, 2014, noting, among other things, his high blood pressure and

allergies. (Gagne’s SMF ¶ 6.) Roice also reported use of crack cocaine,

alcohol, and cigarettes. (Id.) On May 9, Gagne prescribed Roice blood

pressure medication, an antibiotic, allergy medication, saline spray for

nasal congestion, blood pressure monitoring, a low salt diet, and

                                      3
commissary restriction. (Id. ¶ 8.) On May 13, Gagne diagnosed Roice with

cluster headaches and hypertension, (id.), and ordered Ibuprofen and later

Verapamil for him, (id. at ¶¶ 8, 9). Gagne saw Roice on May 20 and May

22 for headaches and a punctured ear drum, for which she ordered drops

and arranged for a CT scan. (Id. ¶ 10.) On May 22, Roice filed a formal

grievance seeking alternative medical treatment because of an ear

infection, painful headaches, and high blood pressure. (Id. ¶ 19.) When

an appointment was made with an outside provider, Roice discontinued the

grievance. (Id.) The evening of May 28, Roice requested and received a

stool softener from Graham, took his medications, and returned to his unit

with no other complaints. (Id. ¶ 12; Dkt. No. 88, Attach. 7 at 15.)

      On May 29, at approximately 7:30 A.M., Roice complained of

vomiting through the night and showed Atty vomit in his toilet. (Dkt. No.

88, Attach. 7 at 14.) Atty examined him, prescribed him medication for

nausea and vomiting, and advised him that she would see him later in the

day. (Id.; County Defs.’ SMF ¶ 15.) A few hours later, Atty gave Roice

more medication, noted his “[a]bdomen [wa]s soft and non tender,” and

continued to monitor him. (Dkt. No. 88, Attach. 7 at 10-11.) At 1:15 P.M.,

Atty examined Roice and again noted that his abdomen was soft and “non

                                      4
tender,” (id. at 9), and she and Graham continued to monitor and treat him,

(id. at 6-8). At about 5:45 P.M., when Gagne examined Roice, she found a

change in condition in that Roice had abdominal tenderness, hypoactive

bowel sounds, costovertebral angle tenderness, and abnormal vital signs.

(Id. at 5, 22; Gagne’s SMF ¶ 16; County Defs.’ SMF ¶ 17.) Gagne then

sent Roice to St. Mary’s Hospital for evaluation. (County Defs.’ SMF ¶ 17;

Dkt. No. 88, Attach. 7 at 4.)

      At the hospital, Roice was diagnosed with acute pancreatitis and was

given conservative supportive care, including fluids, pain medication, and

antibiotics. (County Defs.’ SMF ¶ 18; Dkt. No. 67, Attach. 4 at 6.) On June

2, Roice was transferred to Albany Medical Center for surgery. (County

Defs.’ SMF ¶ 18.)2

B.    Procedural History

      Roice filed his complaint on January 9, 2015. (Compl.) He brings


       2
        Roice contends that he underwent numerous surgeries, including
to his pancreas, gallbladder, and heart. (Pl.’s SMF ¶ 3, Dkt. No. 89.) To
support this purported fact, Roice cites a document that is seventy pages
long, without specifying a page number. (Id.) This is but one example of
the parties’ failure to provide a pin citation for a lengthy exhibit, and the
court declines to scour the record for evidence of material questions of
fact. See Perez v. Cty. of Rensselaer, N.Y., No. 1:14-cv-950, 2018 WL
3420014, at *9 n.32 (N.D.N.Y. July 13, 2018).
                                      5
claims for: (1) deliberate indifference to serious medical needs under

Section 1983 and the Fourteenth Amendment3 against the County, Atty,

Graham, and Gagne, (id. ¶¶ 28-33); (2) municipal liability and supervisory

liability under Section 1983 against the County, Lorey, and Gagne, (id.

¶¶ 34-41); (3) negligent supervision or retention under New York state law

against the County, Lorey, and Gagne, (id. ¶¶ 42-44); (4) medical

malpractice under New York state law4 against all defendants, (id. ¶¶ 45-

48); and (5) intentional and/or negligent infliction of emotional distress

under New York state law against all defendants, (id. ¶¶ 49-52).

      After discovery, the pending motions were filed. (Dkt. Nos. 62, 66.)

                          III. Standard of Review

      The standard of review pursuant to Fed. R. Civ. P. 56 is well

established and will not be repeated here. For a full discussion of the


       3
       Roice’s complaint suggests that this claim is brought under the
Eighth Amendment. (Compl. ¶ 29.) However, as correctly noted in
Roice’s response to defendants’ summary judgment motions, (Dkt. No. 90
at 15-16), Roice’s claim is analyzed under the Fourteenth Amendment
because he was a pretrial detainee. See infra Part IV.B.
       4
        Although not labeled as such, Roice’s state law claim for
“[n]egligence/[m]edical indifference,” (Compl. at 13), is a medical
malpractice claim. See Scott v. Uljanov, 74 N.Y.2d 673, 674-75 (1989)
(explaining “medical malpractice is simply a form of negligence”).
                                       6
standard, the court refers the parties to its decision in Wagner v. Swarts,

827 F. Supp. 2d 85, 92 (N.D.N.Y. 2011), aff’d sub nom. Wagner v.

Sprague, 489 F. App’x 500 (2d Cir. 2012).

                               IV. Discussion

A.    Roice’s State Law Claims

      1.    Medical Malpractice

      Gagne argues for summary judgment on Roice’s medical malpractice

claim because she was not the proximate cause of his alleged injuries.

(Dkt. No. 62, Attach. 15 at 11-12.) Likewise, County defendants argue that

proximate cause is lacking. (Dkt. No. 66, Attach. 2 at 8-9.) Roice did not

respond to these arguments in his opposition. (See generally Dkt. No. 90.)

Given that the arguments are facially meritorious, Roice’s failure to

respond is deemed as consent to summary judgment. See N.D.N.Y. L.R.

7.1(b)(3); Jackson v. Onondaga County, 549 F. Supp. 2d 204, 222

(N.D.N.Y. 2008).

      Indeed, Roice has failed to set forth his evidence in terms of the

elements of medical malpractice. See Seils v. Rochester City Sch. Dist.,

192 F. Supp. 2d 100, 105 (W.D.N.Y. 2002), aff’d 99 F. App’x 350 (2d Cir.

2004) (“A district court is not required to speculate on which portion of the

                                      7
record the nonmoving party relies, nor is it obligated to wade through and

search the entire record for some specific facts that might support the

nonmoving party’s claim.”) (internal quotation marks and citations omitted).

He pays mere lip service to his claim by referencing his statement of

material facts and arguing that defendants were aware of his complaints.

(Dkt. No. 90 at 17-18); see Scaccia v. Stamp, 700 F. Supp. 2d 219, 240-41

(N.D.N.Y. 2010) (noting vague and conclusory insinuations insufficient to

oppose summary judgment).

      At a bare minimum, Roice fails to articulate what defendants did or

did not do and how he was harmed as a result. See Steele v. Rochester

City Police Dep’t, No. 6:16-cv-06022, 2016 WL 1274710, at *3 (W.D.N.Y.

Apr. 1, 2016) (dismissing negligence claim where “[p]laintiff does not

articulate the manner in which [defendants] acted negligently”). Roice also

fails to offer any “[e]xpert testimony . . . to prove a deviation from accepted

standards of medical care and to establish proximate cause,” as is

necessary. Milano v. Freed, 64 F.3d 91, 95 (2d Cir. 1995). Moreover, the

record supports Gagne’s argument that Roice was treated conservatively

at St. Mary’s Hospital for four days before his condition advanced to

necrotizing pancreatitis, thereby precluding proximate cause. (Dkt. No. 62,

                                       8
Attach. 10 ¶¶ 11-13; Attach. 15 at 11-12; County Defs.’ SMF ¶¶ 18, 20.)

     2.    Negligent and Intentional Infliction of Emotional Distress

     Like his medical malpractice claims, Roice’s emotional distress

claims also fail because he does not respond to the facially-meritorious

arguments of County defendants and Gagne. (Dkt. No. 66, Attach. 2 at 9-

10; Dkt. No. 62, Attach. 15 at 9-10); see N.D.N.Y. L.R. 7.1(b)(3); Jackson,

549 F. Supp. 2d at 222.

     3.    Negligent Supervision or Retention

     Fed. R. Civ. P. 56(f)(2) “expressly allows the court to grant a motion

for summary judgment on grounds that were not raised in [defendants’]

motion, but only after giving the opposing party notice and the opportunity

to oppose.” Nick’s Garage, Inc. v. Nationwide Mut. Ins. Co., 715 F. App’x

31, 34 (2d Cir. 2017). To that end, in its November 9, 2018 Order, the

court noted that

     “[t]o state a claim for negligent supervision or retention under New
     York law, in addition to the standard elements of negligence, a
     plaintiff must show: (1) that the tort-feasor and the defendant
     were in an employee-employer relationship, . . . (2) that the
     employer knew or should have known of the employee’s
     propensity for the conduct which caused the injury prior to the
     injury’s occurrence, . . . and (3) that the tort was committed on the
     employer’s premises or with the employer’s chattels[.]”


                                      9
(Dkt. No. 98 at 1-2 (quoting Ehrens v. Lutheran Church, 385 F.3d 232, 235

(2d Cir. 2004)).) “Given those elements, and the summary judgment

record, it appears that the County, Lorey, and/or Gagne may be entitled to

summary judgment on Roice’s third cause of action.” (Dkt. No. 98 at 2.)

      The County and Lorey, (Dkt. No. 101), as well as Gagne, (Dkt. No.

102), filed memoranda on the issue. In his response, Roice withdrew his

third cause of action against Gagne. (Dkt. No. 103 at 1 n.1; Compl.

¶¶ 42-44.) Summary judgment is also granted for the County and Lorey.

Nowhere does Roice address the elements of a negligent supervision or

retention claim, let alone show how his claim against them is viable; he

does not cite a single case. (Dkt. No. 103.) Roice’s response is simply a

regurgitation of his prior summary judgment opposition, in some cases

verbatim. (Compare Dkt. No. 103 at 4, with Dkt. No. 90 at 9.) This is

insufficient in light of the November 9, 2018 Order, (Dkt. No. 98), as well as

the memorandum filed by the County and Lorey, (Dkt. No. 101).

B.    Roice’s Deliberate Indifference to Serious Medical Needs Claim

      Because he was a pretrial detainee at all relevant times, Roice’s

deliberate indifference claim is governed by the Due Process Clause of the

Fourteenth Amendment. See Valdiviezo v. Boyer, 17-1093, 2018 WL

                                     10
5096345, at *2 (2d Cir. Oct. 18, 2018) (citing Darnell v. Pineiro, 849 F.3d

17, 29 (2d Cir. 2017)). As with an Eighth Amendment deliberate

indifference claim, two prongs must be met: (1) “the alleged deprivation of

adequate medical care must be sufficiently serious,” and (2) “the defendant

must have acted with deliberate indifference, or a sufficiently culpable state

of mind.” Revels v. Corr. Med. Care, Inc., 9:17-cv-0088, 2018 WL

1578157, at *4 (N.D.N.Y. Mar. 28, 2018) (internal quotation marks and

citations omitted); see Feliciano v. Anderson, 15-CV-4106, 2017 WL

1189747, at *8 (S.D.N.Y. Mar. 30, 2017). The difference under the

Fourteenth Amendment is that, under the second prong, the defendant’s

state of mind is evaluated objectively. See Valdiviezo, 2018 WL 5096345,

at *3 (citing Darnell, 849 F.3d at 36). That is, “[a] plaintiff must show ‘that

the defendant[] acted intentionally to impose the alleged condition, or

recklessly failed to act with reasonable care to mitigate the risk that the

condition posed to the pretrial detainee even though the defendant[] knew,

or should have known, that the condition posed an excessive risk to

health[.]’” Valdiviezo, 2018 WL 5096345, at *3 (quoting Darnell, 849 F.3d

at 35).

      The first prong is the same: “the plaintiff must show that he actually

                                       11
did not receive adequate care and that the inadequacy in medical care was

sufficiently serious.” Valdiviezo, 2018 WL 5096345, at *2 (citing

Salahuddin v. Goord, 467 F.3d 263, 280 (2d Cir. 2006)). In analyzing the

first prong, the first question is “whether the plaintiff was actually deprived

of adequate medical care,” keeping in mind that the defendant’s “duty is

only to provide reasonable care.” Salahuddin, 467 F.3d at 279 (citing

Farmer v. Brennan, 511 U.S. 825, 844-47 (1994)). The second question

“asks whether the inadequacy in medical care is sufficiently serious.”

Salahuddin, 467 at 280. “[I]n cases of delayed or inadequate care, it’s the

particular risk of harm faced by a prisoner due to the challenged

deprivation of care, rather than the severity of the p[laintiff]’s underlying

medical condition, considered in the abstract, that is relevant[.]” Feliciano,

2017 WL 1189747, at *10 (internal quotation marks and citations omitted).

      1.    Gagne

      Gagne argues that Roice’s deliberate indifference to serious medical

needs claim fails because she appropriately attended to his needs. (Dkt.

No. 62, Attach. 15 at 2-5.) She also argues that Roice “was not deprived

of treatment[] but merely complains about the type of treatment [that] he



                                       12
received.” (Id. at 4.)5 The court agrees.

     Roice argues that the medical staff, including Gagne, largely ignored

his symptoms. (Dkt. No. 90 at 3.) But this is directly controverted by the

medical records that Roice cites. For example, on May 9, 2014, in

response to Roice’s complaints of pain, pressure, nosebleeds, and ear

drainage, Atty reviewed his medical chart, examined him thoroughly, and

took his vital signs. (Dkt. No. 88, Attach. 7 at 54.) When Gagne was

informed of those findings, she ordered four different medications, blood

pressure monitoring, a diet, and commissary restriction. (Id.) Roice was

also given first time doses “with [an] explanation of medications, doses,

[and] side effects,” and he “verbalized understanding.” (Id.) The other

medical records that Roice cites also demonstrate that Gagne, Atty, and

Graham treated Roice’s frequent and varied medical issues. (Dkt. No. 90




      5
        Gagne incorrectly set forth the standard for Roice’s deliberate
indifference claim as being governed by the Eighth Amendment. (Dkt. No.
62, Attach. 15 at 2-3.) However, as discussed above, the first prong
remains the same under the Fourteenth Amendment. As Gagne’s
arguments pertain to the first prong, and Roice fully responded to her
arguments, (Dkt. No. 90 at 15-18), her error in articulating the second
prong is of no moment to the court’s analysis.
                                     13
at 3 (citing Dkt. No. 88, Attach. 7 at 26, 37, 42, 52).)6 Summary judgment

is thus warranted because the record shows that these defendants did not

deprive Roice of adequate medical care. See Keyes v. Strack, No. 95 Civ.

2367, 1997 WL 187368, at *4 (S.D.N.Y. Apr. 16, 1997) (granting summary

judgment where defendants “made continual efforts to treat and care for

plaintiff”); Johnson v. Dep’t of Corr., No. 92 Civ. 7716, 1995 WL 121295, at

*3 (S.D.N.Y. Mar. 21, 1995) (granting summary judgment where plaintiff

“was examined and treated on numerous occasions”).

      Roice’s claim boils down to his argument that “he was only given

pallative [sic] treatment . . . [but] what [he] really needed was an evaluation

by a gastroenterologist and/or hospitalization to address his untreated gall

stones.” (Dkt. No. 90 at 7.) But “‘mere disagreement over the proper

treatment does not create a constitutional claim. So long as the treatment

given is adequate, the fact that a p[laintiff] might prefer a different

treatment does not give rise to’ a constitutional violation.” Feliciano, 2017

WL 1189747, at *12 (quoting Chance v. Armstrong, 143 F.3d 698, 703 (2d

Cir. 1998) and collecting cases); cf. Johnson, 1995 WL 121295, at *3


         6
             Gagne also ordered a CAT scan of Roice’s head. (Gagne’s SMF
¶ 10.)
                                       14
(“While the use of an MRI machine . . . might have facilitated the earlier

discovery of plaintiff’s injury, the Eighth Amendment does not mandate the

use of any particular medical technology or course of treatment.”) (citing

Estelle v. Gamble, 429 U.S. 97, 107 (1976)). With the benefit of hindsight,

Roice simply contends that Gagne should have done more for him and

sooner, which is insufficient to defeat summary judgment. See Rodriguez

v. Conway, 827 F. Supp. 2d 211, 213 (W.D.N.Y. 2011) (granting summary

judgment where “[a]ll that the record shows . . . is that plaintiff subjectively

believes that more should have been done for him”); see Burgos v. Alves,

418 F. Supp. 2d 263, 265 (W.D.N.Y. 2006) (granting summary judgment

where “[w]ith the benefit of hindsight, plaintiff simply contends that

[defendants] should have done more sooner”).

      There are myriad other deficiencies with Roice’s deliberate

indifference claim against Gagne. He does not state when he developed

gall stones, let alone when Gagne should have known that he had

developed them. (Dkt. No. 90 at 2.) Further, Roice admits that “the

documentary evidence in this case does little to support [hi]s claim.” (Id. at




                                       15
4.)7 Instead, he relies on testimonial evidence to support his claim that he

was complaining about nausea, abdominal pain, and vomiting prior to May

29, 2014. (Id. at 4-5.) Not only is this evidence weak,8 but even if Roice

      7
         Roice argues that “[t]here is circumstantial evidence which
demonstrates that one of the medical records generated by [d]efendant
Atty was either altered or created after the fact.” (Dkt. No. 90 at 6.) Roice
cites, as support, Atty’s testimony that, in relation to a note in one of the
medical records regarding video of Roice doing pushups, the review of the
video took twenty minutes. (Id. (citing Dkt. No. 88, Attach. 20 at 61-62,
121).) The officer who reviewed the footage testified that it took hours to
review the footage. (Dkt. No. 90 at 6 (citing Dkt. No. 88, Attach. 21 at 27-
28).) The only other support that Roice offers is that certain sick call slips
testified about were allegedly not produced. (Dkt. No. 90 at 4-5.)
However, at least one slip that Roice claims is missing was in fact
produced. (Dkt. No. 88, Attach. 7 at 53.) In any event, this is not enough
evidence for the court to find a “concerted effort by medical staff to
destroy and/or alter [Roice’]s medical records.” (Dkt. No. 90 at 4.) In
recognition that “to avoid summary judgment . . . a plaintiff must do more
than whet the curiosity of the court; he must support vague accusation
and surmise with concrete particulars,” Applegate v. Top Assocs., Inc.,
425 F.2d 92, 96 (2d Cir. 1970), the court declines to engage in such
speculation.
      8
         For example, Roice argues that other detainees observed him
complain frequently about abdominal pain, nausea, vomiting, and difficulty
urinating. (Dkt. No. 90 at 4.) However, one of the detainees, Ryan
Burton, testified that he was released about two weeks before Roice was
hospitalized, (Dkt. No. 88, Attach. 22 at 20)—Roice actually states that
Burton was released even earlier, on April 23, 2014, (Dkt. No. 90 at
5)—and Burton offers nothing specific in the way of timing or dates, (Dkt.
No. 88, Attach. 22 at 18-20, 29, 35). Another detainee, Todd Plummer,
testified that Roice complained of medical issues and put in medical slips,
(id., Attach. 33 at 41-42), but Roice states that Plummer was released on
May 5, 2014, (Dkt. No. 90 at 5). Finally, the affidavit of a third detainee,
                                     16
had been complaining as such, he fails to explain why that should have

triggered Gagne to know that he had gall stones or pancreatitis, especially

because people vomit for a variety of reasons,9 (Gagne’s SMF ¶ 1710), and,

at intake, Roice indicated that he had no current or past stomach or

gastrointestinal problems, (County Defs.’ SMF ¶ 3). Moreover, Roice

improperly focuses on the severity of his underlying medical condition in

the abstract; nowhere does he articulate the particular risk of harm he

faced because of the alleged delay in sending him to the hospital. See

Feliciano, 2017 WL 1189747, at *10-11. Indeed, Roice admits that had he


Freddy Barksdale, attests, in somewhat vague fashion, that Roice
complained frequently of medical issues and was vomiting four to seven
days before being hospitalized. (Dkt. No. 88, Attach. 18.) Notably, this
evidence is inconsistent with Roice’s own account of when he began to
experience abdominal pain. It is undisputed that on May 29th, Roice
reported that his abdominal pain started the day before, and later he
reported that it was two days. (County Defs.’ SMF ¶ 21.) In any event,
Roice offers no evidence that rebuts the undisputed facts that defendants
were responsive to his medical needs and treated him.
      9
       Notably, the shift log that Roice cites, (Dkt. No. 90 at 5 (citing Dkt.
No. 88, Attach. 8 at 17)), states, before “dizzy and nausa [sic],” “[Roice]
claims he is on new medicine and he does not feel good at all.”
      10
         This is an example of Roice’s denial of a fact being insufficient
because it does not set forth a specific citation to the record where a
factual issue arises. See N.D.N.Y. L.R. 7.1(b)(3). For such insufficient
denials, the court deems the fact admitted as long as it is properly
supported. See id.
                                      17
been admitted to the hospital twelve hours earlier, the treatment for his

condition would have been the same. (Dkt. No. 89 at 7.)11

     In sum, Roice has not offered evidence from which a reasonable jury

could conclude that he was actually deprived of adequate medical care.

His deliberate indifference claim is a house of cards—it is supported not by

sufficient evidence but by a combination of hindsight, vagueness, and

quantum inferential leaps that no reasonable jury could make. And it

cannot stand up in the face of the evidence that Gagne and others

responded to his needs with treatment.

     2.    The County, Atty, and Graham

     Like Gagne, the County, Atty, and Graham argue that the treatment

of Roice was appropriate, and his deliberate indifference claim fails. (Dkt.

No. 66, Attach. 2 at 3-6.)12 For the reasons above, which apply equally to

the County, Atty, and Graham, the court agrees.

      11
         Moreover, Roice was treated conservatively at St. Mary’s Hospital
for four days before his condition advanced. (Dkt. No. 62, Attach. 10 ¶¶
11-13; Attach. 15 at 12; County Defs.’ SMF ¶¶ 2, 18.)
      12
         Also like Gagne, the County, Atty, and Graham incorrectly set
forth the standard for Roice’s deliberate indifference claim as being
governed by the Eighth Amendment. (Dkt. No. 62, Attach. 15 at 2-3.)
However, for the reasons discussed above, see supra note 5, this error is
inconsequential to the court’s analysis.
                                     18
      3.    Qualified Immunity

      Even if Roice had adduced enough evidence for a reasonable jury to

conclude that Gagne, the County, Atty, and/or Graham were deliberately

indifferent, they argue that they are entitled to qualified immunity. (Dkt. No.

66, Attach. 2 at 7-8; Dkt. No. 62, Attach. 15 at 10-11.) The court agrees.

“Darnell was decided in 2017 and thus could not have clearly established

that reckless medical treatment amounts to deliberate indifference [before

2017].” Monaco v. Sullivan, 737 F. App’x 6, 15 (2d Cir. 2018). For the

reasons explained above, Gagne, the County, Atty, and Graham did not

violate clearly-established law when they treated Roice in 2014, and

summary judgment is warranted for them on this ground as well. See id.

C.    Roice’s Municipal Liability and Supervisory Liability Claims

      1.    Municipal Liability

      To establish municipality liability under Section 1983, a plaintiff is

required to show that the challenged acts were performed pursuant to a

municipal policy, custom, or practice. See Patterson v. County of Oneida,

N.Y., 375 F.3d 206, 226 (2d Cir. 2004) (citing Monell v. Dep’t of Soc.

Servs. of the City of N.Y., 436 U.S. 658, 692-94 (1978)). A plaintiff “need

not identify an express rule or regulation.” Patterson, 375 F.3d at 226

                                       19
(internal citation omitted).

      It is sufficient to show . . . that a discriminatory practice of
      municipal officials was so persistent or widespread as to
      constitute a custom or usage with the force of law, . . . or that a
      discriminatory practice of subordinate employees was so manifest
      as to imply the constructive acquiescence of senior policy-making
      officials[.]

Id. (internal quotation marks and citations omitted). “A policy, custom, or

practice may also be inferred where the municipality so failed to train its

employees as to display a deliberate indifference to the constitutional rights

of those within its jurisdiction.” Id. (internal quotation marks and citation

omitted).

      Roice claims that he was harmed by the County’s refusal to spend a

sufficient amount of money on inmate healthcare. (Dkt. No. 90 at 11-15.)

The County argues that Roice has not submitted enough evidence of other

incidents where inmates suffered constitutional violations under similar

circumstances. (Dkt. No. 66, Attach. 2 at 6-7.) The court agrees with the

County.

      Roice’s only evidence of the alleged refusal to spend money on

inmate healthcare is as follows. In 2000, Lorey wrote to the New York

State Commission of Corrections (hereinafter “the Commission”) to inform


                                       20
them that the County Board of Supervisors eliminated three proposed

positions from the budget, and per diem employees were being used to

cover shortages. (Dkt. No. 88, Attach. 9.) In 2006, the Commission

conducted a site visit to FCCF, made a number of findings regarding

deficiencies, and set forth the actions required to meet the Commission’s

standards. (Id., Attach. 10.) Less than a month later, Lorey responded to

the Commission and detailed the actions taken to ensure compliance. (Id.,

Attach. 11.) In 2007, the Commission answered a letter from the County

Board’s chairman, which asked questions regarding the minimum

standards for medical services staffing. (Id., Attach. 12.)13 Also, at an

unspecified time, Lorey discussed with the FCCF administrator the need to

minimize costs to stay within budget. (Id., Attach. 32 at 14.)14


      13
        Roice contends that Lorey was “aware of a lawsuit that settled for
hundreds of thousands of dollars involving a Fulton County inmate who
suffered egregious injuries due to [FCCF]’s physician failing to diagnose
him with cancer[.]” (Pl.’s SMF ¶ 40.) This is not supported by the record.
Lorey testified, “I wasn’t even fully aware, and still am not, of the
circumstances of the case, other than I know that it was settled.” (Dkt.
No. 88, Attach. 32 at 62.)
      14
         Lorey testified that such discussions “would have simply been to
tell them we had to reduce costs wherever possible, because the [County]
board of supervisors was not really willing to give us any additional
money.” (Dkt. No. 88, Attach. 32 at 14.)
                                      21
      This evidence is too attenuated both in time and subject matter to

support Roice’s allegation that the County had a policy, custom, or practice

of refusing to spend money on inmate healthcare. See Plair v. City of New

York, 789 F. Supp. 2d 459, 466-67 (S.D.N.Y. 2011). It seems as if Roice

simply cobbled together anything having to do with the County and medical

services—no matter how old or unrelated. Even evidence of four examples

of a similar constitutional deprivation has been held insufficient to establish

a practice that is so persistent or widespread as to justify municipal liability.

See Giaccio v. City of New York, 308 F. App’x 470, 471-72 (2d Cir. 2009).

Here there is no such evidence. Moreover, Roice fails to explain how a

lack of County funds caused his alleged harm. See Outlaw v. City of

Hartford, 884 F.3d 351, 373 (2d Cir. 2018) (holding “plaintiff must show a

direct causal link between a municipal policy or custom and the alleged

constitutional deprivation”) (internal quotation marks and citation omitted).15

      2.    Supervisory Liability

      Lorey and Gagne seek summary judgment on Roice’s supervisory


       15
        Roice cites Ceparano v. Suffolk Cty. Dep’t of Health, 485 F. App’x
505, 508-09 (2d Cir. 2012). (Dkt. No. 90 at 12.) Ceparano is
distinguishable because it resolved a motion to dismiss. See 485 F. App’x
at 506.
                                       22
liability claims against them. (Dkt. No. 66, Attach. 2 at 3; Dkt. No. 62,

Attach. 15 at 5-6.)

      It is well settled in this Circuit that personal involvement of
      defendants in alleged constitutional deprivations is a prerequisite
      to an award of damages under § 1983. The personal involvement
      of a supervisory defendant may be shown by evidence that: (1)
      the defendant participated directly in the alleged constitutional
      violation, (2) the defendant, after being informed of the violation
      through a report or appeal, failed to remedy the wrong, (3) the
      defendant created a policy or custom under which
      unconstitutional practices occurred, or allowed the continuance of
      such a policy or custom, (4) the defendant was grossly negligent
      in supervising subordinates who committed the wrongful acts, or
      (5) the defendant exhibited deliberate indifference to the rights of
      [the plaintiff] by failing to act on information indicating that
      unconstitutional acts were occurring.

Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995) (internal quotation

marks and citations omitted).

      For the same reasons that Roice has not established municipal

liability, he has not established supervisory liability. That is, Roice has not

offered sufficient evidence of a policy, custom, or practice, and therefore

he cannot establish supervisory liability on the basis of the third prong as to

Lorey or Gagne. Roice argues that “Lorey implemented and/or tolerated

practices whereby medical decisions were influence [sic] by cost – namely,

inmates were not given necessary healthcare, referrals to specialists or to


                                       23
the hospital, because of the costs involved.” (Dkt. No. 90 at 13.) But he

does not offer any examples or evidence to support this argument.

Scaccia, 700 F. Supp. 2d at 240-41 (granting summary judgment where

plaintiff offered only “his own vague and conclusory insinuations”). Further,

Roice does not offer evidence of any of the other prongs such that a

reasonable jury could impose supervisory liability.16

                                V. Conclusion

      WHEREFORE, for the foregoing reasons, it is hereby

      ORDERED that Gagne’s motion for summary judgment (Dkt. No. 62)

is GRANTED; and it is further

      ORDERED that County defendants’ motion for summary judgment

(Dkt. No. 66) is GRANTED; and it is further

      ORDERED that Roice’s complaint (Dkt. No. 1) is DISMISSED; and it

is further


       16
         To the extent that Roice argues that “Gagne and Lorey . . . are . . .
liable for their own negligence in supervising medical care at [FCCF],”
(Dkt. No. 90 at 19), he is seemingly supporting his state law claims. In
any event, “mere negligence is insufficient as a matter of law to state a
claim under [S]ection 1983.” Poe v. Leonard, 282 F.3d 123, 145 (2d Cir.
2002) (internal citation omitted). Further, the court has already addressed
the deliberate indifference claim involving Gagne’s alleged personal
involvement.
                                     24
     ORDERED that the Clerk close this case; and it is further

     ORDERED that the Clerk provide a copy of this Memorandum-

Decision and Order to the parties.

IT IS SO ORDERED.

January 16, 2019
Albany, New York




                                     25
